Case: 19-30063      Document: 00515063445         Page: 1    Date Filed: 08/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 19-30063                          August 5, 2019
                                                                            Lyle W. Cayce
MITCHELL STEVENS,                                                                Clerk


                                                 Plaintiff-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY;
CHAD MANSINNI, Warden; TROY PORET, Warden; UNKNOWN DUPONT,
Warden; ORVILLE LAMARTIANEER, Warden; UNKNOWN CRUZ, Colonel;
UNKNOWN ROBINSON, Colonel; CHAD ORBRA, Lieutenant Colonel;
SHELTON SCALES, Major; WILLIAM ROSSO, Captain; MAGAN SHIPLEY,
Class. Officer; UNKNOWN FAIRCHILD, Class. Officer; UNKNOWN
BOUDROUX, Sec. Officer Staff Sergeant; UNKNOWN PIGEON, Lieutenant;
SHERWOOD PORET, Registered Nurse; MELANIE BARTON, Registered
Nurse; JAMES LABLANC, Sec.; ALL WHO ADMINISTER SHOTS SINCE
2002; AMY ZAUNBRACHER, Registered Nurse,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-204


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30063     Document: 00515063445      Page: 2   Date Filed: 08/05/2019


                                  No. 19-30063

     Mitchell Stevens, Louisiana prisoner # 78189, moves this court to provide
him authorization to proceed in forma pauperis (IFP) following the district
court’s order denying his Federal Rule of Civil Procedure 60(b) motion
challenging the dismissal of his 42 U.S.C. § 1983 complaint. The district court
certified that Stevens’s appeal was not taken in good faith and denied his
request to proceed IFP on appeal pursuant to the imminent danger exception
of 28 U.S.C. § 1915(g).
     Stevens is barred under the three-strikes provision in 28 U.S.C. § 1915(g)
from proceeding in forma pauperis (IFP) in any civil action while incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. In asserting that he is under imminent danger of serious
physical injury, Stevens argues that he suffers from physical injuries caused
by tuberculosis testing that the defendants have forced him to undergo since
2002. Specifically, he contends that the testing has caused him to suffer
periodic internal pains, his skin to peel and split, and his nails to turn black
and deteriorate. He also surmises that the substance used in the testing is
slowly causing the development of cancer.          Stevens fails to support his
conclusional allegations with any evidence that his alleged conditions exist or
that they are caused by the tuberculosis testing. Thus, he has failed to show
that he was in imminent danger of serious physical injury at the time that he
filed his motion to proceed IFP. See Baños v. O’Guin, 144 F.3d 883, 884-85 (5th
Cir. 1998); Stone v. Jones, 459 F. App’x 442, 442 (5th Cir. 2012); Cloud v. Stotts,
455 F. App’x 534, 535 (5th Cir. 2011).
      Accordingly, Stevens’s motion for leave to proceed IFP is DENIED. The
facts surrounding the IFP decision are inextricably intertwined with the merits
of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).




                                         2
    Case: 19-30063   Document: 00515063445    Page: 3   Date Filed: 08/05/2019


                               No. 19-30063

The appeal presents no nonfrivolous issues and is dismissed as frivolous. 5TH
CIR. R. 42.2.
      MOTION DENIED; APPEAL DISMISSED




                                     3